Citation Nr: 1229878	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for various disabilities, to include chronic pancreatitis, abscesses, anemia, and renal failure, claimed to be due to insufficient care received by the VA Medical Center (VAMC) in Topeka, Kansas prior to hospitalization in September 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Board remanded the claim to the RO to further assist the Veteran in the development of his claim.  

The Veteran testified before a Decision Review Officer (DRO) in March 2010.  This transcript has been associated with the file.  

In a September 2010 decision the Board denied entitlement to compensation under 38 U.S.C. § 1151.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which, by a May 2011 Order, granted a May 2011 Joint Motion for Remand, vacating the September 2010 decision and remanding the case back to the Board for compliance with the terms of the Joint Motion.  

In accordance with the Joint Motion for Remand, the Board remanded this case in October 2011 for further specified evidentiary development, which was completed as directed.  Thereafter, the Board again remanded the claim in March 2012 for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran was admitted to a private hospital, the Stormont-Vail Regional Health Center, in September 2007 after being found unconscious in his truck and was diagnosed with a primary diagnosis of acute renal failure and secondary diagnoses of severe metabolic acidosis, retroperitoneal abscess, anemia of chronic disease and chronic pancreatitis.

3.  The preponderance of the competent and credible medical evidence of record does not show, prior to hospitalization in September 2007, that the care given by the VAMC in Topeka, Kansas to the Veteran resulted in any disability, to include chronic pancreatitis, abscesses, anemia, and renal failure, because of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care to the claimant or was due to an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for various disabilities, to include chronic pancreatitis, abscesses, anemia, and renal failure, claimed to be due to insufficient care received by the VAMC in Topeka, Kansas prior to hospitalization in September 2007, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in October 2008 and December 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in December 2009 pertaining to the downstream disability rating and effective date elements of his claim with subsequent re-adjudication in July 2010, January 2012, February 2012 and June 2012 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA medical records, adequate VA opinions, lay statements from the Veteran's daughter and statements and testimony from the Veteran and his representative. 

The Board notes that the November 2011 opinion and April 2012 VA supplemental opinion reports reflect that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered an appropriate opinion consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

This case was previously remanded by the Board in October 2011 and March 2012, pursuant to a May 2011 Court Order and Joint Motion for Remand, to provide the Veteran with an adequate VA opinion with supporting rationale for his 1151 claim.  As the VA examiner reviewed all the records necessary to evaluate the Veteran's current 1151 claim and complied with the Board's remand instructions, the Board is satisfied that the development requested by its October 2011 and March 2012 remands has now been satisfactorily completed and substantially complied with respect to the claim for 1151 benefits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Thus, for the foregoing reasons, the Board is satisfied that the development requested by its October 2011 and March 2012 remands, in compliance with the May 2011 Court Order and Joint Motion for Remand, has now been satisfactorily completed and substantially complied with.  See Stegall, 11 Vet. App. 268.  This includes action to furnish another VA examination to the Appellant and readjudicate the claim.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if: (1) the disability or death was not the result of the veteran's willful misconduct; (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary; and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (2011).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  38 C.F.R. § 3.361(b) (2011).  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that, (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e. given in orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 3.361(d)(2), 17.32.  

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that insufficient primary care from the VA caused his September 2007 hospitalization and resulting disabilities.  Specifically, the Veteran alleges at the time of his hospitalization, the doctors found a pancreatic mass lesion the size of a walnut.  See January 2012 and February 2012 statements.  Prior to that time, he reported that he was regularly treated at the VAMC and no such lesion was ever discovered or diagnosed.  The Veteran contends that, had he received proper care by the VA, the lesion would have been discovered and diagnosed years prior, preventing his renal failure, anemia and abscesses.  He testified in a March 2010 hearing at the RO that, had the VAMC provided him with a computed axial tomography (CAT) scan they would have found the abscess.  March 2010 Hearing Transcript, pg. 3.  The Veteran also reported that the physicians at the private facility where he was hospitalized in September 2007 told him that it took years for his abscess to develop and that if the VAMC had treated the abscess, he wouldn't have had the kidney failure and that the medicine he was on caused the kidney failure.  

In a statement dated November 2007 and received in September 2008, the Veteran's daughter reported that he was found unresponsive in his truck in September 2007 and was transported to the nearest medical facility.  She stated that he was ultimately transferred to a VA facility and diagnosed with renal failure, anemia, mass lesion in the pancreatic tail and chronic pancreatitis.  She further alleged that the Veteran had complained of his stomach hurting for the last few years, he had problems eating because of the pain, he had diarrhea and was losing fluids and he was dehydrated.  His daughter also reported that, because of all of these problems and the medications prescribed by VA, it put his kidneys into failure and the flood pressure medication created a lot of problems, according to a private physician at the facility in which he was hospitalized.  She felt VA was at fault because they did not do enough testing to find out what his problem was and why he hurt so he could not eat and keep anything down.  She finally reported that the private facility in which the Veteran was hospitalized said that he was taking medications that were giving him problems and not treating his problems.  

VA medical records from August 2003 reflect that the Veteran was hospitalized in August 2003 and underwent an esophagogastroduodenoscopy (EGD) procedure with findings of gastropathy, duodenopathy secondary to alcohol and rule out motility disorder as a cause of dysphagia.  Also in August 2003, the Veteran was diagnosed with acute pancreatitis and a new anemia.  Thereafter in August 2003, the Veteran was treated for and diagnosed with pancreatitis with no abdominal pain and anemia with melena.  The Veteran also had an episode of acute pancreatitis in September 2003, at which time he reported having weight loss and he was diagnosed with a recent episode of acute, alcohol-related pancreatitis, anemia, hypertension, degenerative joint disease, diverticulosis, hiatal hernia, b12 dependency, and a history of hyperparathyroidism.  At that time, the Veteran reported that his appetite had improved, although he still felt gassy and denied skipping meals or having diarrhea. 

A July 2005 VA outpatient treatment report reflects that the Veteran's weight dropped 14 pounds from his last visit, the abdomen was soft and the extremities showed no edema.  In July 2006, the Veteran denied any nausea, vomiting, abdominal pain, diarrhea, melena, or weight loss.  

In a July 2007 VA outpatient treatment report, the Veteran reported to VA that he had been hospitalized locally for a fall on the elbow and stated that when he came to VA to discuss his private treatment he wanted to be admitted for a few days to "check everything out."  When he arrived at VA in July 2007, his private records were noted to demonstrate diagnoses of dehydration and chronic alcohol abuse.  At that time, the Veteran reported that he did not eat for 10 days and complained of lower abdominal pain for the past month and increased nocturia and he denied symptoms of a change in bowel habits, nausea or vomiting and later, in the same evaluation, he denied abdominal pain, nausea, vomiting, diarrhea, constipation, hematochezia, melena or urinary problems.  He was diagnosed with abdominal pain of unknown etiology, nocturia and an abdominal ultrasound was noted to be performed.  

In August 2007, the Veteran called VA to report problems with gas and requested to be seen.  Thereafter, in an August 2007 VA outpatient treatment report, the Veteran reported having had diarrhea since July 18th, the date of his last visit to VA.  The Veteran's diet was reviewed with him.  A couple of days later in August 2007, the Veteran complained of bloating, cramping and loose stools.  At that time, he reported a history of abdominal cramping, bloating, and gas production for the past two to three months with symptoms starting about 30 minutes after eating and resolving after one or two bowel movements.  Also at that time, he denied nausea, vomiting, diarrhea, constipation, hematochezia or melena.  The results of a July 2007 ultrasound were noted and revealed no significant abnormality and the Veteran was diagnosed with abdominal pain, likely irritable bowel syndrome.  

The Veteran was hospitalized at a private facility in September 2007 initially for having loss of consciousness when he was found unresponsive in his truck.  He was found to have metabolic instability and renal failure and needed to be transferred to a higher level facility.  After being transferred, the Veteran was hospitalized at another private facility from September 2007 to October 2007.  In a September 2007 discharge summary, the Veteran was provided with a primary diagnosis of acute renal failure and secondary diagnoses of severe metabolic acidosis, retroperitoneal abscess, anemia of chronic disease, chronic pancreatitis, chronic obstructive pulmonary disease and a history of hypertension.  The report noted that there was some question over whether the metabolic acidosis was secondary to alcohol but the Veteran had continued to report he had no alcohol for six months or so.  

The Veteran was transferred from the private facility to VA in October 2007 and was admitted for short term rehabilitation.  At that time he was diagnosed with status post, acute renal failure, metabolic acidosis, noted as resolved.  He was also diagnosed with status post retroperitoneal abscess, drained and he was on oral antibiotics. In an October 2007 social work note, the Veteran continued to undergo physical therapy and his daughter reported to VA that when he was hospitalized, she was told he was dehydrated from diarrhea.  When he was discharged from rehabilitation at VA in November 2007, his diagnoses included status post acute renal failure, metabolic acidosis, retroperitoneal abscess and chronic pancreatitis.  

VA outpatient treatment reports from October 2008 to August 2010 reflect that the Veteran was subsequently treated for and diagnosed with chronic renal insufficiency, chronic kidney disease, possible residuals of past pancreatitis, status post acute renal failure, metabolic acidosis, and retroperitoneal abscess.  In July 2009, the kidneys were found to be stable.  

In a June 2010 VA opinion, the examiner reviewed the claims file and initially found that the Veteran currently had chronic pancreatitis and chronic kidney disease, stage three, and that his abscesses and anemia resolved.  The examiner opined that the Veteran's chronic pancreatitis, abscesses, renal failure and anemia were not caused by carelessness, negligence or lack of lack of proper skill, error in judgment or similar instance or fault on the part of the VAMC in furnishing the Veteran's primary care in the years prior to the September 2007 hospitalization.  His rationale was that the Veteran was evaluated and properly treated appropriately in the emergency room at the Topeka, Kansas VAMC, there was no breach of duty and the care provided to the Veteran did not fall below a reasonable standard of care.  He found that the subsequent problems were not caused by substandard care and any damage could not have arisen by the substandard care.  The examiner also noted that the history of alcohol abuse and malabsorption secondary to such abuse with chronic gastritis would be the etiology of the Veteran's medical conditions.  Finally he concluded that the medical documentation in the claims file would support that these problems were less likely as not due to any substandard treatment received at VA and that the Veteran's history of alcohol abuse was a likely etiology for his general health conditions.  

The Board observes that the May 2011 Joint Motion found that the June 2010 VA opinion was inadequate as no rationale addressing why or how the VAMC was not negligent was provided and a new opinion with an appropriate rationale was necessary.  Per the Court's May 2011 Order, which granted the May 2011 Joint Motion, the July 2010 VA opinion is not adequate for rating purposes and the Board remanded the claim in October 2011 and March 2012 for an adequate VA medical opinion.  

In a November 2011 VA opinion, the examiner noted that he reviewed the claims file.  He found that the Veteran had a history of ongoing alcohol abuse and binge drinking as documented by "Nursing Alcoholism" reminders on numerous occasions and that, while the amount of alcohol mentioned in July 2007 note was smaller than on previous occasions but still would be categorized as binge drinking which would appear to the be the origin of his pancreatic disease.   The examiner also found that progressive weight loss and complaints of loose stools could have been due to either alcohol intake or chronic pancreatic insufficiency with malabsorption.  The examiner found that in the Veteran's last visits to VA in July 2007 and August 2007, he complained of abdominal pain but no abdominal tenderness or fever was noted on either occasion, an ultrasound was ordered and reported as normal and the Veteran was felt to possibly have irritable bowel syndrome and was started on dicyclomine for the diarrhea.  The examiner noted that a follow up appointment was scheduled for August 2007, which the Veteran failed to keep, however, further evaluation may have shed more light on the developing symptoms.  The examiner also opined that the pancreatic abscess prompting the Veteran's admission to the private facility was unlikely to have been more than a few days in duration and his renal failure was due to volume depletion and infection and unrelated to dicyclomine which would be unlikely to have anything to do with his pancreatitis or renal insufficiency.  He also found that the Veteran's admission was not due to a failure to diagnose the pancreatic condition.  Finally, the examiner found that the records did not support any evidence of negligence on the part of VA.  He noted that the claims file was reviewed in its entirety and opined that the Veteran's care was provided was appropriate and that most experienced and competent providers would have handled his case in a similar manner.  

In an April 2012 VA supplemental opinion, the examiner who provided the November 2011 opinion furnished and addendum to his original opinion.  He reviewed the evidence in the claims file including all records prior to the events of 2007 and found no evidence of faulty or negligent care on the part of the VA prior to his hospitalization in September 2007.  He also found that earlier diagnosis could not have been made and did not believe that the Veteran's medication treatment would have contributed to the events leading to the September admission and his subsequent disability.  

After a review of the record, the Board finds a preponderance of the evidence to be against the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for various disabilities, to include chronic pancreatitis, abscesses, anemia, and renal failure, claimed to be due to insufficient care received by the VAMC in Topeka, Kansas prior to hospitalization in September 2007.  In particular, the Board finds that, while the Veteran indeed received private hospital care in September 2007 in which he was diagnosed with acute renal failure and secondary diagnoses of retroperitoneal abscess, anemia of chronic disease, chronic pancreatitis, the evidence of record does not demonstrate that these disabilities were proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  

The Board finds that the Veteran had previously been treated for and diagnosed with acute pancreatitis, complaints of weight loss and anemia back in 2003, with no subsequent complaints or treatment thereafter until 2007.  An August 2003 EGD procedure revealed findings of gastropathy, duodenopathy secondary to alcohol and rule out motility disorder as a cause of dysphagia.  Also in September 2003, the Veteran was diagnosed with a recent episode of acute, alcohol-related pancreatitis, anemia, and hiatal hernia and he reported that his appetite had improved, he still felt gassy and he denied skipping meals or having diarrhea.  In July 2006 the Veteran denied any nausea, vomiting, abdominal pain, diarrhea, melena, or weight loss.  The Veteran did not complain of additional abdominal problems until July 2007 and August 2007 wherein he began to complain of not eating, lower abdominal pain for the past month as reported in July 2007, bloating, cramping, loose stools, increased nocturia and a history of abdominal cramping, bloating, and gas production for the past two to three months as reported in August 2007.  These records simultaneously reflect that the Veteran also denied symptoms of a change in bowel habits, nausea or vomiting and later in the same evaluation he denied, abdominal pain, nausea, vomiting, diarrhea, constipation, hematochezia, melena or urinary problems prior to a physical evaluation.  In addition, a July 2007 VA outpatient treatment report noted the Veteran had brought in private medical records of a recent July 2007 hospitalization and treatment with diagnoses of dehydration and chronic alcohol abuse.  The Veteran was initially diagnosed with abdominal pain of unknown etiology and nocturia in July 2007 and, following a July 2007 abdominal ultrasound showing no abnormality, he was diagnosed in August 2007 with abdominal pain, likely irritable bowel syndrome.  

Moreover, the Board observes that the November 2011 and April 2012 opinions provided by a VA examiner have been found to be adequate, as discussed above, and provided an appropriate rationale explaining why the Topeka, Kansas VAMC was not negligent.  In this regard, the Board points out that the examiner found, based on a review of the claims file, that the records did not support any evidence of negligence on the part of VA.  In so finding, the examiner explained that the Veteran's history of ongoing alcohol abuse and binge drinking as documented in the record on numerous occasions, would appear to the be the origin of his pancreatic disease.  He also explained that progressive weight loss and complaints of loose stools could have been due to either alcohol intake or chronic pancreatic insufficiency with malabsorption.  The examiner then pointed out that, while the Veteran complained of abdominal pain in his last visits to VA in July 2007 and August 2007, no abdominal tenderness or fever was noted, an ultrasound was ordered and reported as normal, and he was felt to possibly have irritable bowel syndrome and was started on dicyclomine for the diarrhea.  The examiner also noted that further evaluation in the August 2007 follow up appointment, which the Veteran failed to keep, may have shed more light on the developing symptoms.  The examiner explained that the pancreatic abscess prompting the Veteran's admission to the private facility was unlikely to have been more than a few days in duration and his renal failure was due to volume depletion and infection and unrelated to dicyclomine which would be unlikely to have anything to do with his pancreatitis or renal insufficiency.  Finally, the examiner explained that the care provided was appropriate and most experienced and competent providers would have handled his case in a similar manner.  

Upon further review of the claims file, including all records prior to the events of 2007, the examiner furnished an Apri1 2012 supplemental opinion in which he found no evidence of faulty or negligent care on the part of the VA prior to his hospitalization in September 2007.  He then explained that an earlier diagnosis could not have been made and did not believe that the Veteran's medication treatment would have contributed to the events leading to the September admission and his subsequent disability.  

The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges the lay statements by the Veteran that had he received proper care by the VA, including a CAT scan, the lesion would have been discovered and diagnosed years prior, preventing his renal failure, anemia and abscesses and the statements by his daughter that VA was at fault because they did not do enough testing to find out what his problem was and why he hurt so he could not eat and keep anything down.  The Board observes, however, that neither the Veteran nor his daughter are competent to relate any VA treatment or lack thereof to his development of renal failure, anemia, chronic pancreatitis or abscesses as these are medical determinations which they are not competent to make.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, neither of them are competent to make a determination on whether such were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable as these are medical conclusions.  

The Board finds, however, that the Veteran and his daughter are competent report that the physicians at the private facility where he was hospitalized in September 2007 told him that it took years for his abscess to develop and that if the VAMC had treated the abscess, he would not have had the kidney failure, that the medicine he was on caused the kidney failure, that he was taking medications that were giving him problems and not treating his problems, and that the blood pressure medication created a lot of problems.  The Veteran's daughter is also competent to report his lay observable symptoms including that he complained of his stomach hurting for the last few years, he had problems eating because of the pain and he had diarrhea and was losing fluids.  

The Board finds, however, that these statements regarding what the private physicians reported to the Veteran and his daughter while competent, are not credible evidence as they are inconsistent with the contemporaneous medical evidence of record during the period of this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  The private medical records from the Veteran's hospitalization and treatment for acute renal failure, retroperitoneal abscess, anemia of chronic disease and chronic pancreatitis are absent of any etiology determinations or findings that these diagnoses were the cause of the Veteran's medication or any care furnished by VA, negligent or otherwise.  Moreover, the Board places greater probative value on the November 2011 and April 2012 VA examiner's opinions regarding negligence, than these lay statements and testimony.  Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); see also Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  As such the lay statements by the Veteran and his daughter regarding the statements made to them by private physicians are not credible and therefore are not afforded any probative value.  

With respect to the competent statements made by the Veteran's daughter regarding his lay observable symptoms, the Board finds that these statements do not support the allegations that VAMC in Topeka, Kansas was negligent or provided insufficient care to the Veteran prior to the September 2007 hospitalization.  As noted above, the Board has afforded more probative weight to the VA examiner's November 2011 and March 2012 opinions in that regard.  

Thus, while it is clear that the Veteran sincerely believes that he has developed chronic pancreatitis, abscesses, anemia, and renal failure, due to insufficient care received by the VAMC in Topeka, Kansas prior to hospitalization in September 2007, as discussed above, the Board finds that the evidence of record does not establish these were proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  As such, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Accordingly, entitlement to compensation under 38 U.S.C. § 1151 for various disabilities, to include chronic pancreatitis, abscesses, anemia, and renal failure, claimed to be due to insufficient care received by the VAMC in Topeka, Kansas prior to hospitalization in September 2007, is not warranted.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for various disabilities, to include chronic pancreatitis, abscesses, anemia, and renal failure, claimed to be due to insufficient care received by the VAMC in Topeka, Kansas prior to hospitalization in September 2007, is denied.



____________________________________________
K. PARAKKAL	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


